DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a fuel cell system, comprising: a fuel cell stack configured to be supplied with reactant gas to generate electric power; a gas-liquid separator connected to the fuel cell stack and configured to separate exhaust gas of the fuel cell stack into a liquid component and a gas component and to store liquid water of the liquid component; a circulation pipe that is connected to the gas-liquid separator and that constitutes a circulation path configured to circulate the gas component in the gas-liquid separator to the fuel cell stack; a drain pipe connected to the gas-liquid separator and configured to discharge the liquid water from the gas-liquid separator; a drain valve configured to open and close the drain pipe; and a control unit configured to control supply of the reactant gas to the fuel cell stack and to execute an end scavenging process, the end scavenging process being a process of circulating as scavenging gas the gas component of the exhaust gas to perform scavenging when operation of the fuel cell system is finished, wherein the control unit is configured to perform drain valve control, the drain valve control being control in which, when a valve opening condition determined in advance in association with a first amount of the liquid water stored in the gas-liquid separator is satisfied, the drain valve is opened to discharge the liquid water from the gas-liquid separator, and the control unit is configured such that, in the end scavenging process, the control unit performs the drain valve control using the valve opening condition that is set such that a second amount of the liquid water stored in the gas-liquid separator at a time the drain valve is opened in the end scavenging process is larger than an the first amount of the liquid water stored in the gas-liquid separator at a time the drain valve is opened during normal operation of the fuel cell system.  The prior art also fails to disclose a fuel cell system as describe above and wherein a filter configured such that the liquid water passes through the filter is provided in the gas-liquid separator, the filter is disposed so as to divide an internal space of the gas-liquid separator into a first region above the filter and a second region below the filter, the control unit is configured such that, during the normal operation of the fuel cell system, the control unit performs the drain valve control using a first valve opening condition as the valve opening condition, the first valve opening condition being determined such that the drain valve is opened when a level of the liquid water in the gas-liquid separator is in the second region, and the control unit is configured such that, in the end scavenging process, the control unit performs the drain valve control using a second valve opening condition as the valve opening condition, the second valve opening condition being determined such that the drain valve is opened when the level of the liquid water in the gas-liquid separator is in the first region.  Finally, the prior art fails to disclose a method of controlling the fuel cell system above using the controller steps described above.  The prior art specifically fails to disclose that the second amount of water is larger than the first amount of water and that controller runs each option based on a water level in the gas liquid separator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722